May 26, 2021

                                                          Supreme Court

                                                          No. 2018-277-C.A.
                                                          (P 16-114CR)

                     State                 :

                      v.                   :

               Brittany Michaud.           :




               NOTICE: This opinion is subject to formal revision
               before publication in the Rhode Island Reporter. Readers
               are requested to notify the Opinion Analyst, Supreme
               Court of Rhode Island, 250 Benefit Street, Providence,
               Rhode Island 02903, at Telephone (401) 222-3258 or
               Email opinionanalyst@courts.ri.gov, of any typographical
               or other formal errors in order that corrections may be
               made before the opinion is published.
                                                             Supreme Court

                                                             No. 2018-277-C.A.
                                                             (P 16-114CR)

                   State                     :

                     v.                      :

            Brittany Michaud.                :

       Present: Suttell, C.J., Goldberg, Robinson, Lynch Prata, and Long, JJ.

                                    OPINION

      Chief Justice Suttell, for the Court. The defendant, Brittany Michaud,

appeals from a judgment of conviction following a bench trial in Family Court for

cruelty to or neglect of a child, in violation of G.L. 1956 § 11-9-5.1 The defendant

was sentenced to a one-year suspended term of imprisonment, with probation. The

defendant raises two issues on appeal. First, the defendant argues that the trial justice

erred by proceeding with a bench trial without a knowing, intelligent, and voluntary

waiver of the defendant’s right to a jury trial. Second, the defendant asserts that the

trial justice erred by finding habitual neglect in this case. For the reasons set forth

herein, we vacate the judgment of the Family Court.




1
  General Laws 1956 § 11-9-9 was amended effective June 18, 2018, vesting the
Superior Court with jurisdiction over violations of § 11-9-5. See P.L. 2018, ch. 44,
§ 1. The defendant’s trial took place in 2017, prior to this amendment.

                                          -1-
                                           I

                                  Facts and Travel

      In light of the nature of defendant’s appeal now before us, we do not deem it

necessary to discuss the specific nature of the criminal activity for which defendant

stands convicted. We simply note that, in 2016, defendant was charged with “having

custody and control of [her fifteen-month-old daughter], a child under the age of

eighteen (18) years[,]” and “wrongfully caus[ing] that child to suffer for want of

proper care or oversight, in violation of * * * § 11-9-5.”

      A bench trial was held over several days between September 18, 2017, and

October 6, 2017. On the second day of trial, after two witnesses had already testified,

the following exchange took place:

             “[PROSECUTOR]: There was one thing brought to my
             attention by one of my colleagues yesterday, that—we all
             agreed that it was going to be a non-jury trial, but we have
             to actually have a signed jury waiver according to the
             rules. I don’t know if we’ve done that. Maybe we did.

             “THE COURT: I have never seen it, but it came to me
             from another judge, if you recall.

             “[PROSECUTOR]: Right, yeah.

             “THE COURT: Well, if you don’t have it and you should
             have it, you’ll do it.

             “[PROSECUTOR]: We will do it.

             “(Discussion off the record * * *)


                                         -2-
             “[DEFENSE COUNSEL]: The State is looking for
             something from my client that she can’t offer. In other
             words, I mean—may we approach, your Honor, off the
             record?”

The transcript indicates that a chambers conference occurred. The parties then

returned to the courtroom, presumably after defendant had executed a written waiver

of her right to a jury trial. The following colloquy occurred:

             “[DEFENSE COUNSEL]: May I approach with the jury
             waiver form, please?

             “THE COURT: Yes. Thank you. Okay. We are back on
             the case of the State of Rhode Island versus Brittany
             Michaud. We tried this case yesterday, and we’re back to
             continued trial. It’s on the State’s case. You may proceed.

             “[PROSECUTOR]: Your Honor, should we put the jury
             waiver on the record?

             “THE COURT: It’s already a stipulation. If you want to
             put it on the record besides that, that’s fine.

             “[PROSECUTOR]: I would just note that the jury waiver
             was just executed. We had discussions prior to the trial
             and immediately prior to the trial that it would be a jury
             waive trial. [Defense counsel] informed me that was a
             decision that he and his client made. I don’t know if he
             wants to commemorate that.

             “[DEFENSE COUNSEL]: I confirm it actually happened.
             We have waived the right to trial by jury.

             “THE COURT: You want your client to state that on the
             record too?

             “* * *


                                        -3-
               “[DEFENDANT]: I acknowledge that I waive my right for
               a jury.”

The trial thereafter continued with the state calling its next witness.

         The trial justice rendered a bench decision on December 13, 2017, finding that

defendant was guilty of the charge beyond a reasonable doubt. The judgment of

conviction entered on January 29, 2018. 2 The defendant filed a timely appeal to this

Court.

                                           II

                                  Standard of Review

         “When interpreting statutes and court rules, we apply a de novo standard of

review.” State v. Morais, 203 A.3d 1150, 1154 (R.I. 2019) (quoting State v.

Goncalves, 941 A.2d 842, 847 (R.I. 2008)). “In construing statutes or court rules,

it is a fundamental principle of our jurisprudence that when the language of a rule is

clear and unambiguous, this Court must give the words of the rule their plain and

ordinary meanings.” Id. (quoting Cashman Equipment Corporation, Inc. v. Cardi

Corporation, Inc., 139 A.3d 379, 382 (R.I. 2016)). “If we find the statute or rule to

be unambiguous, we simply apply the plain meaning and our interpretive task is

done.” Id. (quoting Cashman Equipment Corporation, Inc., 139 A.3d at 382).




2
 On remand and pursuant to an order of this Court, the Family Court, on November
16, 2019, entered judgment of conviction nunc pro tunc as of January 29, 2018.

                                          -4-
                                          III

                                      Discussion

      On appeal, defendant asserts that the trial justice erred by conducting a bench

trial in violation of defendant’s constitutional right to a jury trial and Rule 23(a) of

the Superior Court Rules of Criminal Procedure.3 Specifically, she argues that the

trial justice erred by proceeding with a bench trial without a knowing, intelligent,

and voluntary waiver of defendant’s right to a jury trial. She contends that Rule

23(a) and this Court’s jurisprudence require a trial by jury unless a defendant waives

that right in open court in writing before the beginning of the trial.

       As this Court has explained, “Rhode Island law is well settled that a

criminally accused defendant has an absolute right to waive a trial by jury if the

waiver is knowing, intelligent, and voluntary.” Morais, 203 A.3d at 1154 (quoting

State v. Moran, 605 A.2d 494, 496 (R.I. 1992)). “‘This substantive right to invoke

a bench trial belongs to the defendant and is subject only to the procedural

requirement that a trial justice determine that the defendant understands and

accepts the consequences of executing a waiver,’ pursuant to Rule 23[(a)] of the

Superior Court Rules of Criminal Procedure.” Id. (brackets omitted) (emphasis


3
  We note that this Court recently approved the Family Court Rules of Criminal
Procedure, effective January 6, 2020. At the time this case was tried, however, the
Family Court was bound by the Superior Court Rules of Criminal Procedure for
cases such as this. Nevertheless, Rule 23(a) appears to be identical in either set of
rules. See Super. R. Crim. P. 23(a); Fam. R. Crim. P. 23(a).

                                         -5-
added) (quoting Moran, 605 A.2d at 496). Rule 23(a) provides that “[c]ases required

to be tried by jury shall be so tried unless the defendant in open court waives a jury

trial in writing with the approval of the court.”

      The defendant was charged under § 11-9-5, a felony offense, and therefore

she was constitutionally guaranteed a jury trial, absent a determination by the trial

justice that defendant knowingly, intelligently, and voluntarily waived this right. See

Morais, 203 A.3d at 1154. However, nothing in the exchange on the second day of

the trial, nor elsewhere in the record, indicates that the trial justice made a

determination as to whether defendant understood and accepted the consequence of

executing such a waiver. Notably, the prosecutor, not the trial justice, raised the

issue of whether such a waiver had been executed; however, “determin[ing] that the

defendant understands and accepts the consequences of executing a waiver” of his

or her right to a jury trial is the responsibility of the trial justice. Moran, 605 A.2d at

496. Although “we have never proclaimed a bright line rule or even suggestions

delineating requirements for a colloquy between a trial justice and a defendant

regarding the differences between a jury trial and a non-jury trial[,]” Morais, 203

A.3d at 1158, there must be some meaningful documentation in the record indicating

that the trial justice made a determination that the defendant understood the right

that he or she was giving up, and that he or she did so voluntarily.




                                           -6-
      There is nothing in the record before us demonstrating that the trial justice

was assured by the defendant that her waiver was made “intelligently and with full

knowledge of the consequences of [her] waiver.” Morais, 203 A.3d at 1156 (quoting

State v. Cruz, 517 A.2d 237, 243 (R.I. 1986)). Accordingly, we hold that a new trial

is required.4

                                          IV

                                     Conclusion

      For the reasons set forth herein, we vacate the judgment of the Family Court.

The case is remanded to the Family Court with instruction to transfer the case to the

Superior Court for a new trial. See § 11-9-9 (vesting jurisdiction for violations of

§ 11-9-5 in the Superior Court).




4
 In light of the fact that we vacate the judgment on the issue of jury-trial waiver, we
need not, and shall not, reach the defendant’s second argument regarding the charge
of habitual neglect.

                                         -7-
                                                  STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET


Title of Case                        State v. Brittany Michaud.

                                     No. 2018-277-C.A.
Case Number
                                     (P 16-114CR)

Date Opinion Filed                   May 26, 2021

                                     Suttell, C.J. Goldberg, Robinson, Lynch Prata, and
Justices
                                     Long, JJ.

Written By                           Chief Justice Paul A. Suttell


Source of Appeal                     Providence County Family Court


Judicial Officer from Lower Court    Associate Justice Howard I. Lipsey

                                     For State:

                                     Mariana E. Ormonde
                                     Department of Attorney General
Attorney(s) on Appeal
                                     For Defendant:

                                     Kara J. Maguire
                                     Office of the Public Defender




SU-CMS-02A (revised June 2020)